DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of a certified copy of foreign application TW 108130616, however the present application does not properly claim priority to the submitted foreign application. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is considered to have been waived. If a claim for foreign priority is presented after the time period set forth in 37 CFR 1.55, the claim may be accepted if the claim properly identifies the prior foreign application and is accompanied by a grantable petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority and the petition fee.
Applicant has not properly identified the application to which foreign priority is claimed because the foreign filing date on the Application Data Sheet does not match what is on the certified copy.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “faucet” in claims16 and 17 is used to refer to an unspecified bicycle component.  The disclosure provides no definition as to what is meant by “faucet”, and public dictionaries do not link the term to bicycles.  Since the term “faucet” usually refers to plumbing and not bicycle components then it is considered unclear.
  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 7 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by patent number US 4,842,292 to Wang.

Regarding claims 1 – 3 and 7, Wang discloses a rod piece connection device (middle tube 95), comprising: 
	[Claim 1] a first connection piece (rear tube 101), that includes a first rod piece connection end (the right end of rear tube 101, Figs. 7 and 8) and a first joggle joint end (second flange 99) opposite to the first rod piece connection end, wherein, the first joggle joint end includes a protrusion head tongue portion (the ears holding over-center hinge 98, Figs. 7 and 8) and a neck portion; and 
	a second connection piece (middle tube 95), that includes a second connection piece and a second joggle joint end (first square outward flange 96) opposite to the second connection piece, the second joggle joint end is located corresponding to the first joggle joint end (second flange 99) for them to form into a joggle joint, the second joggle joint end includes a protrusion bottom groove portion (the groove between the ears holding the over-center hinge 98) and a pillow portion (the ears holding over-center hinge 98), wherein the protrusion head tongue portion (the ears holding over-center hinge 98, Figs. 7 and 8) is disposed corresponding to and into the protrusion bottom groove portion, and the neck portion (ends 95 and 101) is located corresponding to the pillow portion (Figs. 7 and 8);
	[Claim 2] wherein the first connection piece (rear tube 101) and the second connection piece (middle tube 95) are connected to each other coaxially in a radial direction (Fig. and Fig. 8);
	[Claim 3] wherein the first joggle joint end (second flange 99) includes: 
	a position restricting protrusion block (well-matched tapered latch 97) disposed on an end face of the protrusion head tongue portion (the ears holding over-center hinge 98, Figs. 7 and 8) in protrusion along an axial direction of the first connection piece (rear tube 101); and 
	the second joggle joint end (first square outward flange 96) includes: 
	a position restricting indent groove (bore B) disposed on a side face indented in the protrusion bottom groove portion (the groove between the ears holding the over-center hinge 98) along an axial direction of the second connection piece (middle tube 95); 
	when the second joggle joint end (first square outward flange 96) and the first joggle joint end (second flange 99) are connected to each other in a radial direction to form into a joggle joint, the position restricting protrusion block (well-matched tapered latch 97) and the position restricting indent groove (bore B) are connected to each other in matching, and the end face of the protrusion head tongue portion (the ears holding over-center hinge 98, Figs. 7 and 8) is in contact with the side face of the protrusion bottom groove portion (the groove between the ears holding the over-center hinge 98); and
	[Claim 7] wherein when the second joggle joint end (first square outward flange 96) and the first joggle joint end (second flange 99) are connected to each other in a radial direction to form into a joggle joint, the protrusion head tongue portion (the ears holding over-center hinge 98, Figs. 7 and 8) and the protrusion bottom groove portion (the groove between the ears holding the over-center hinge 98) are connected to each other in matching, and the neck portion (ends 95 and 101) and the pillow portion (the ears holding over-center hinge 98) are connected to each other in matching (Figs. 7 and 8). 

Regarding claim 16, Wang discloses a bicycle frame (main frame 10), comprising: 
	a head tube (head tube 126), connected to a faucet (the stem of single front fork 161) and a front fork (the fork of single front fork 161); 
	a seat tube (saddle 80), connected to a saddle, a pedal driving component (left pedal assembly 190), a rear upper fork (horizontal tube 25), a rear lower fork (horizontal member 21); 
	a plurality of rod piece connection devices (middle tube 95); 
	an upper tube (upper diagonal brace 85), with its two ends connected to the head tube and a seat tube respectively, wherein at least one of the head tube and the seat tube is connected to the upper tube through using at least one of the rod piece connection devices (middle tube 95); and 
	a lower tube (lower diagonal brace 110), with its two ends connected to the head tube (head tube 126) and the seat tube respectively, wherein at least one of the head tube and the seat tube is connected to the lower tube through using at least one of the rod piece connection devices (middle tube 95). 

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent document number CN 106143748 A to Li.

Regarding claim 17, Li discloses a tandem bicycle frame (frame 12), comprising: 
	a head tube (the head tube front triangular portion 11), connected to a faucet (the stem of the front fork of the front triangular portion 11) and a front fork (the fork of front triangular portion 11); 
	a first seat tube (the seat tube of front triangular portion 11), connected to a first saddle (the saddle of front triangular portion 11, Fig. 1), and a first pedal driving component (see bottom brackets/ sprockets, Figs. 1 and 3), wherein the head tube and the first seat tube are connected to each other by using at least a front upper tube and a front lower tube connected in between (See Figs. 1, 3 and 5); 
	a second seat tube (the seat tube of frame 12), connected to a second saddle (the saddle of seat tube of frame 12), and a second pedal driving component (see bottom brackets/ sprockets, Figs. 1 and 3), a rear upper fork, and a rear lower fork (the rear triangular part 13); 
	a plurality of rod piece connection devices (three movable joints 123, 124 and 125); 
	an upper connection tube (vehicle frame upper beam 121), with its two ends connected to the first seat tube and the second seat tube respectively (Figs. 3 and 5), wherein at least one of the first seat tube and the second seat tube is connected to the upper connection tube through using at least one of the rod piece connection device (three movable joints 123, 124 and 125); and 
	a lower connection tube (frame middle beam 122), with its two ends connected to the first seat tube and the second seat tube respectively, wherein at least one of the first seat tube and the second seat tube is connected to the lower connection tube through using at least one of the rod piece connection device (three movable joints 123, 124 and 125). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of patent application publication number US 2018/0099721 A1 to Laxstrom.

Regarding claim 19, Wang discloses the tandem bicycle frame (frame 12) as claimed in claim 17, further wherein the head tube (the head tube front triangular 11) and the first seat tube (the seat tube of front triangular portion 11) are connected through using a front upper tube (upper diagonal brace 85), and a front lower tube (lower diagonal brace 110).  
	However, Wang does not teach the first seat tube and the head tube are connected through a front middle tube, and the front middle tube is disposed between the front upper tube and the front lower tube.
	Laxstrom discloses a bicycle wherein a head tube (two-part down tube 6) and a seat tube (seat tube 3) are connected through a middle tube (inclined strut 13), between an upper tube (top tube 5) and a bottom tube (two-part down tube 4).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide Wang with a middle tube, as taught by Laxstrom, to increase the rigidity of the tandem frame.

Allowable Subject Matter
Claims 4 – 6, 8 – 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, Wang discloses the rod piece connection device as claimed in claim 3, but does not disclose in an axial direction of the first connection piece, the protrusion head tongue portion is disposed between the position restricting protrusion block and the neck portion; and 
	in an axial direction of the second connection piece, the protrusion bottom groove portion is located between the position restricting indent groove and the pillow portion. 

Regarding claim 5, Wang discloses the rod piece connection device as claimed in claim 1, in the axial direction of the first connection piece (rear tube 101), the neck portion (ends 95 and 101) is located close toward the first rod piece connection end (the right end of rear tube 101, Figs. 7 and 8), the protrusion head tongue portion (the ears holding over-center hinge 98, Figs. 7 and 8) is disposed away from the first rod piece connection end (the right end of rear tube 101, Figs. 7 and 8).
	Wang does not disclose, in the axial direction of the second connection piece, the pillow portion is located away from the second connection piece, and the protrusion bottom groove portion is located close toward the second connection piece. 

Regarding claim 6, Wang discloses the rod piece connection device (middle tube 95) as claimed in claim 3, wherein in the axial direction of the first connection piece (rear tube 101), the neck portion (ends 95 and 101) is located close toward the first rod piece connection end (the right end of rear tube 101, Figs. 7 and 8), the protrusion head tongue portion (the ears holding over-center hinge 98, Figs. 7 and 8) is disposed away from the first rod piece connection end (the right end of rear tube 101, Figs. 7 and 8).
	Wang does not disclose, in the axial direction of the second connection piece, the pillow portion is located away from the second connection piece, and the protrusion bottom groove portion is located close toward the second connection piece. 

Regarding claim 8, Wang discloses the rod piece connection device as claimed in claim 1, but does not explicitly teach the protrusion head tongue portion is provided with a first region on a first radial plane of the first joggle joint end; and
	the neck portion is provided with a second region on second radial plane of first joggle joint end, the first radial plane is parallel to the second radial plane, the first region of the protrusion head tongue portion is configured to cover the second region of the neck portion.  Claims 9 and 11 depend from claim 8, and therefore, also contain allowable subject matter.

Regarding claim 10, Wang discloses the rod piece connection device as claimed in claim 1, but does not disclose the protrusion bottom groove portion is provided with a third region on a third radial plane of the second joggle joint end; and 
	the pillow portion is provided with a fourth region on a fourth radial plane of second joggle joint end, the third radial plane is parallel to the fourth radial plane, the fourth region of the pillow portion is configured to cover the third region of the protrusion bottom groove portion.  Claims 12 and 13 depend from claim 10, and therefore, also contain allowable subject matter.

Regarding claim 14, Wang discloses the rod piece connection device as claimed in claim 1, but does not disclose the protrusion head tongue portion is provided with a first slant leaning face and a second slant leaning face, connected to each other in an axial direction of the first joggle joint end; 
	the protrusion bottom groove portion is provided with a third slant leaning face and a fourth slant leaning face, connected to each other in an axial direction of the second joggle joint end; 
	when the first joggle joint end and the second joggle joint end are connected to each other to form into a joggle joint, the first slant leaning face is in contact with the third slant leaning face, the second slant leaning face is in contact with the fourth slant leaning face, to act against a bending force in a first direction and a retraction force in the axial direction, the bending force in the first direction is perpendicular to an axial direction of the first joggle joint end and the second joggle joint end, the retraction force in the axial direction is parallel to or is connected coaxially to the axial direction of the first joggle joint end and the second joggle joint end.  In particular, Wand does not disclose the claimed slant faces.  Claim 15 depends from claim 14, and therefore, is also allowable.

Regarding claim 18, Li discloses the tandem bicycle frame as claimed in claim 17, but does not further disclose the frame comprising: 
	a middle connection tube, with its two ends connected to the first seat tube and the second seat tube respectively, and the middle connection tube is disposed between the upper connection tube and the lower connection tube, wherein at least one of the first seat tube and the second seat tube is connected to the middle connection tube through using at least one of the rod piece connection devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611                                                                 


/KEVIN HURLEY/           Primary Examiner, Art Unit 3611